UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4347



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RONALD FLOYD COGDILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:94-cr-00474-HMH-5)


Submitted:     September 24, 2008          Decided:   November 10, 2008


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald   Floyd   Cogdill       appeals   the   district   court’s

judgment revoking his supervised release and imposing a sentence of

fifteen months’ imprisonment.     On appeal, counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but questioning

whether the district court abused its discretion in revoking

supervised release.    Counsel also questions whether Cogdill’s

sentence is reasonable.    Cogdill was notified of his right to file

a pro se supplemental brief, but did not do so, and the Government

elected not to file a responding brief.

          Initially, Cogdill contends that the district court erred

in finding that he violated the terms of his supervised release by

committing a new crime. We review the district court’s decision to

revoke a defendant’s supervised release for abuse of discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).             The

district court need only find a violation of a condition of

supervised release by a preponderance of the evidence. 18 U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2008).       As Cogdill admitted that he

engaged in new criminal conduct while on supervised release, and

defense counsel disclosed that Cogdill pled guilty in state court

to possession of a controlled substance, we conclude the district

court’s decision to revoke supervised release was not an abuse of

discretion.


                                     2
          Cogdill also contends that his sentence is unreasonable.

A sentence imposed after revocation of supervised release will be

affirmed if it is within the applicable statutory maximum and is

not plainly unreasonable.   United States v. Crudup, 461 F.3d 433,

437, 439-40 (4th Cir. 2006).     We must initially determine the

reasonableness of the revocation sentence by generally following

the procedural and substantive considerations employed in a review

of original sentences, “with some necessary modifications to take

into account the unique nature of supervised release revocation

sentences.”   Id. at 438-39.   If the revocation sentence is not

unreasonable, it will be affirmed; however, if the sentence is in

some manner procedurally or substantively unreasonable, there must

be a determination of whether it is plainly so.   Id. at 439.

          During the revocation hearing, the district court had

available for its consideration the supervised release violation

worksheet which noted the advisory imprisonment range provided

under U.S. Sentencing Guidelines Manual § 7B1.4(a) (2007).      The

court heard argument from Cogdill’s counsel and discussed its

concern over the rapidity with which Cogdill returned to misconduct

similar to that committed in his past.    While the court did not

specifically reference 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2008) when announcing its sentence, it is evident from the record

that the court looked to Cogdill’s history and characteristics, the

need for deterrence, and the need to protect the public from


                                 3
further crimes.       See United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006) (stating district court need not explicitly address

each § 3553(a) factor or refer to the statute); see also Rita v.

United States, 127 S. Ct. 2456, 2468-69 (2007). Therefore, because

Cogdill’s sentence was within the advisory range and below the

statutory maximum, we conclude the sentence was not unreasonable,

much less plainly so.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court       for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument     would    not   aid    the

decisional process.

                                                                           AFFIRMED




                                          4